 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JAVANCE ROSS PAYNE,                              No. 2:20-cv-1231 DB P
12                        Plaintiff,
13             v.                                         ORDER
14       JAMES T. LIM, M.D.,
15                        Defendant.
16

17            Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

18   1983. Plaintiff claims defendant was deliberately indifferent to plaintiff’s medical needs in

19   violation of his Eighth Amendment rights. Plaintiff has requested an extension of time to file an

20   amended complaint. (ECF No. 11.)

21            On April 22, 2021, the court dismissed plaintiff’s complaint and granted plaintiff 30 days

22   to file an amended complaint. 1 (ECF No. 8.) Petitioner states that he is requesting the extension

23   of time as he currently has limited access to the law library.

24   ////

25
     1
26     Plaintiff’s motion states that he is requesting an extension “to file written objections.” (ECF No.
     11 at 1.) However, the court has not submitted findings and recommendations or an order in
27   which the plaintiff may file objections. Given that the current deadline before the court is the
     filing of plaintiff’s amended petition, it seems petitioner may have accidentally stated the
28   requested extension was to file written objections and not to file an amended complaint.
 1             Good cause appearing, IT IS HEREBY ORDERED that:

 2             1. Plaintiff’s motion for an extension of time (ECF No. 11) is granted; and

 3             2. Plaintiff is granted thirty days from the date of this order in which to file an amended

 4                complaint.

 5   DATED: May 27, 2021

 6

 7

 8

 9

10

11

12

13   DB:14
     DB:1/Orders/Prisoner/Civil_Rights/R/payn1231.36amc
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
